Appeal from a judgment of the Supreme Court (O’Connor, J.), entered December 21, 2007 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced the present CPLR article 78 proceeding challenging a determination of the Board of Parole, rendered in June 2006 and thereafter affirmed on administrative appeal, which denied his request for parole release and ordered him held for an additional 24 months. The Attorney General has advised this Court that petitioner reappeared before the Board in *465May 2008 and his request for parole release was denied. Petitioner’s reappearance has rendered the instant appeal moot and, therefore, it must be dismissed (see Matter of Lebron v Travis, 47 AD3d 1142, 1142 [2008], Iv denied 10 NY3d 707 [2008]; Matter of Montalvo v Dennison, 45 AD3d 1162, 1163 [2007]).
Cardona, P.J., Mercure, Peters, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.